Citation Nr: 0905275	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  05-05 051	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Evaluation of service-connected bilateral pes planus with 
plantar fasciitis, evaluated as 10 percent disabling from 
November 9, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from March 1988 to March 
1992 and from November 2001 to November 2002.  The veteran 
also had periods of unverified service in a reserve 
component. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California which, among other things, granted 
service connection for bilateral pes planus with plantar 
fasciitis and assigned a noncompensable rating effective from 
November 9, 2002.  A July 2005 rating decision thereafter 
granted the veteran's service connected bilateral pes planus 
with plantar fasciitis a 10 percent disability rating also 
effective from November 9, 2002.  In November 2006, the 
veteran's claims file was transferred to the RO in San Diego, 
California.  In August 2007, the veteran testified at a 
hearing before the undersigned.

During the August 2007 personal hearing, the veteran 
indicated that his service connected bilateral pes planus 
with plantar fasciitis caused problems with his back and 
knees.  However, since the veteran is already service 
connected for degenerative disc disease of the lumbar spine 
and bilateral patellofemoral pain syndrome of the knees (see 
October 2003 rating decision), the Board will treat this 
testimony as claims for increased ratings.  Accordingly, 
because these issues are not developed or certified for 
appellate review, they are referred to the RO for appropriate 
action. 


FINDING OF FACT

Since November 9, 2002, the preponderance of the evidence is 
against showing that bilateral pes planus with plantar 
fasciitis is manifested by objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and/or 
characteristic callosities.


CONCLUSION OF LAW

Since November 9, 2002, the criteria for a disability rating 
in excess of 10 percent for bilateral pes planus with plantar 
fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.1, 4.3, 4.7, 4.10, 4.71a, 
Diagnostic Code 5276 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between the care provided and the 
disability; the degree of disability, and the effective date 
of any disability benefits.  The veteran must also be 
notified to submit all evidence in his possession, what 
specific evidence he is to provide, and what evidence VA will 
attempt to obtain.  VA thirdly has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.  

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  

As to VA's duty to notify, the veteran is challenging the 
initial evaluation assigned following the grant of service 
connection in an October 2003 rating decision.  In Dingess v. 
Nicholson, 19 Vet. App. 473, 490-491 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in cases where service connection has been granted and 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
38 U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to severe has been 
fulfilled.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient (i.e., 
the February, May, and September 2003 notices provided the 
veteran prior to the October 2003 rating decision), VA's duty 
to notify in this case has been satisfied.  Also see Hartman 
v. Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 2007); 
Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the RO 
has obtained and associated with the record all identified 
and available post-service records including all of the 
claimant's records from Phillip R. White, DPM, FACFS, Dr. 
Ponzio, and SCW.  The veteran was also afforded VA 
examinations in October 2003, March 2005, and February 2007.  
These examinations provide sufficient information for the 
Board to rate the severity of his service connected 
disability.  Moreover, in August 2004 and April 2006, the 
veteran notified VA that he had no other evidence to file in 
support of his appeal.  See Medrano v. Nicholson, 
21 Vet. App. 165 (2007) (if, after VA provides a content-
compliant VCAA notice and the claimant informs VA that there 
is no further evidence to submit, the failure by VA to 
conduct a subsequent readjudication is not prejudicial).  
There is no pertinent evidence which is not currently part of 
the claims file.  

Therefore, the Board finds that no additional assistance is 
required to fulfill VA's duty to assist.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  


The Claim

The veteran contends that bilateral pes planus with plantar 
fasciitis is manifested by symptomatology that warrants the 
assignment of a higher evaluation.  It is requested that he 
be afforded the benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  In cases 
where the original rating assigned is appealed, consideration 
must be given to whether the veteran deserves a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

As noted above, an October 2003 rating decision granted 
service connection for bilateral pes planus with plantar 
fasciitis and assigned a noncompensable rating effective from 
November 9, 2002, under 38 C.F.R. § 4.71a, Diagnostic 
Code 5276 (pes planus).  A July 2005 rating decision 
thereafter granted the veteran's service connected bilateral 
pes planus with plantar fasciitis a 10 percent disability 
rating also effective from November 9, 2002.

According to the applicable diagnostic criteria, a higher 
rating is warranted if the disability is manifested by severe 
pes planus with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, and/or 
characteristic callosities (20 percent if unilateral and 30 
percent if bilateral).  38 C.F.R. § 4.71a, Diagnostic 
Code 5276.  

By way of background, private treatment records from SCW and 
Dr. Ponzio, dated from August 2001 to November 2001, show the 
veteran's complaints and/or treatment for pain and tenderness 
in both heels.  The diagnoses include bilateral plantar 
fasciitis, flexor tendonitis, and posterior tibial 
tendonitis.  The records also show the veteran being 
prescribed orthotics.  

When examined in August 2001 by SCW, the feet were tender to 
palpation in the medial-plantar and plantar aspects of both 
heels, over the abductor hallucis muscle area, in the 
Tibialis posterior tendon, in the flexor hallucis longus 
(FHL), in the plantar fascia, and in the sinus tarsi regions. 
The veteran also had increased local skin temperature in the 
feet, his gait was guarded, and he had over pronation through 
the stance phase.  However, he had no restriction in range of 
motion.  X-rays were negative for bone spur or a tarsal 
condition. 

At a February 2004 consultation by Dr. White, the veteran 
once again complained of painful heels.  Musculoskeletal 
examination showed bilateral pes planus.  He demonstrated 
"pain 1/4 medial calcaneal tuberosity."  He had less than 10 
degrees of dorsiflexion of the ankle with subtalar joint held 
in neutral position.  Range of motion was full and free 
without crepitus.  He did not have any gross deformities.  As 
to his gait, he had mild arch lowering with heel eversion 
bilaterally.  He did not have early heel off.  Skin texture, 
turgor, and elasticity were within normal limits.  
Neurological examination was normal.  The diagnosis was 
plantar fasciitis.

At the October 2003 VA examination, the veteran reported a 
16-year history of bilateral foot pain.  He reported problems 
with foot pain with standing and walking.  He also reported 
that he wore orthotics.  He stated that he was employed but 
did not have functional impairment or lost time from work due 
to the service-connected disability.  

On examination, there was mild tenderness in the plantar 
fasciae.  It was opined that the veteran had "mild" flat 
feet deformities.  However, the veteran was in no apparent 
distress.  He walked with a normal gait.  The non-weight 
bearing alignment of the Achilles tendon was good.  The 
weight bearing alignment of the Achilles tendon was fair.  
The weight alignment of the Achilles tendon could be 
corrected by manipulation and this manipulation did not cause 
pain.  There was no evidence of tenderness in the metatarsal 
heads, high-arch deformity, claw-foot deformity, Morton's 
neuroma, hallux valgus, hallux rigidus, or hammertoe 
deformity.  The feet showed no evidence of abnormal weight 
bearing.  X-rays showed pes planus bilaterally.  The 
diagnoses included "mild" pes planus and plantar fasciitis, 
bilaterally, and evidence of "mild" plantar fascial 
tenderness.  It was opined that the veteran's only functional 
limitations was that he should avoid walking over uneven 
ground or jumping.  

Thereafter, at the March 2005 VA examination, the veteran 
complained of foot pain predominantly over mid and proximal 
plantar aspect.  He also complained that, with standing and 
walking, he had fatigue and increased pain.  However, he 
denied having problems with weakness, stiffness, or swelling.  
He also reported that, while he had seen multiple physicians 
over the years and had used orthotics, he had not had 
significant improvement.  Lastly, the veteran reported that 
he lost a few days in the past year from work due to doctor 
appointments associated with his foot problems.

On examination, the veteran was wearing bilateral shoe 
inserts.  The feet had bilateral pes planus with "slight" 
tenderness over the proximal plantar aspect bilaterally.  It 
was opined that the veteran would have "slight" limitations 
with prolonged standing and walking.  Otherwise, he did not 
appear in acute distress.  The lower extremities did not show 
signs of abnormal weight bearing, callosities, corns, break-
down, or unusual shoe wear.  The feet had no evidence of 
edema, disturbed circulation, weakness, muscle atrophy, 
painful motion, hallux valgus, hallux rigidus, hammertoes, 
claw-toes, or Morton's metatarsalgia.  The Achilles tendons 
had good alignment.  Gait and posture were normal.  X-rays 
showed flattening of the arches bilaterally indicating pes 
planus.  The diagnosis was ". . . history . . . consistent 
with plantar fasciitis and on exam also has bilateral pes 
planus along with tenderness related to plantar fasciitis . . 
. [H]e has limitation with lifting and carrying heavy weight 
and prolonged standing and walking."

Lastly, at the February 2007 VA examination, the veteran 
complained of chronic pain in the heels and the medial aspect 
of the mid and forefoot which is made worse by standing.  He 
also complained his feet prevented him from being able to 
perform any prolonged high-impact activity as well as from 
walking or standing for long periods of time.  The veteran 
reported that while he treated his feet with orthotics, he 
did not treat it with any medications.  He denied having 
problems with weakness, stiffness, swelling, or fatigue.  

On examination, the veteran was wearing orthotics.  There was 
tenderness to palpation of the bilateral mid plantar surface 
and the heels.  It was opined that the veteran had bilateral 
flatfeet.  On the right, the veteran also had hallux valgus.  
Otherwise, examination of the feet revealed no evidence of 
hallux rigidus, painful motion, edema, disturbed circulation, 
weakness, muscle atrophy, valgus, foot malalignment, claw 
foot, or drop forefoot.  Gait and posture were normal.  The 
Achilles tendons had good alignment.  There was inward 
rotation of the superior portion of the heel and medial 
tilting of the upper border of the talus with mild pronation.  
Dorsiflexion and palpation of the toes did not produce pain.  
Dorsiflexion of the ankle was not limited.  There were no 
hammertoes.  It was opined that the "veteran does not appear 
to have limited function for standing or walking."  Foot x-
rays, with weight bearing, showed pes planus.  The diagnoses 
were bilateral pes planus and plantar fasciitis.  It was 
thereafter opined that the veteran had 

. . . mild pes planus with tenderness to 
palpation of the bilateral plantar 
surface, consistent with plantar 
fasciitis.  He is also noted to have mild 
hallux valgus involving the right great 
toe.  As to the foot condition, he is 
limited in running and performing other 
high-impact activities as well as wearing 
tight shoes.

In summary, the medical records show the veteran's periodic 
complaints and treatment for foot pain.  They also 
objectively confirm foot pain/tenderness to palpation.  
Moreover, at least one private examiner noted the veteran 
having a problem with his gait.  The record also shows the 
veteran wears orthotics.   

However, as to the pain/tenderness, the October 2003 VA 
examiner characterizing it as "mild" tenderness in the 
plantar fasciae and the March 2005 VA examiner characterizing 
it as "slight" tenderness over the proximal plantar aspect 
bilaterally.  In addition, the March 2005 and February 2007 
VA examiners opined that the feet did not have painful 
motion.  Likewise, his gait was normal at all of his VA 
examinations.  Moreover, the record does not contain 
objective evidence of marked deformity, indication of 
swelling on use, and/or characteristic callosities.  
38 C.F.R. § 4.71a, Diagnostic Code 5276.  Rather, the veteran 
told the March 2005 and February 2007 VA examiners that he 
did not have problem with swelling, in February 2004 Dr. 
White opined that he did not have any gross deformities, the 
October 2003 VA examiner opined that the claimant did not 
have a problem with high-arch deformity, the March 2005 VA 
examiner opined that he did not have a problem with 
callosities, and the February 2007 VA examiner opined that he 
did not have a problem with foot malalignment.  Furthermore, 
the October 2003 and February 2007 VA examiners characterized 
the veteran's pes planus as "mild," the March 2005 VA 
examiner opined that he had only "slight" limitations with 
prolonged standing and walking, and the February 2007 VA 
examiner opined that the "veteran does not appear to have 
limited function for standing or walking."  These opinions 
are not contradicted by any other medical opinion of record.  
See Colvin, supra.  

Therefore, the overwhelming weight of the evidence is against 
finding that the veteran's bilateral pes planus with plantar 
fasciitis is "severe," is evidenced by marked deformity in 
pronation or abduction, or that the disability otherwise 
approximates the criteria necessary for a higher evaluation.  
Id.  This is true throughout the period of time during which 
his claim has been pending.  Fenderson, supra.  As such, the 
claim is denied.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.27, 
4.71a.

In reaching this decision, the Board has not overlooked the 
fact that when evaluating loss of motion consideration is 
given to the degree of functional loss caused by pain such as 
has been complained of by the veteran.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  His testimony, however, of being in 
"constant pain" and having pain of "10" on a scale of 1-10 
is not substantiated elsewhere in the record.  In addition, 
it is contradicted by his statements made to medical 
providers and not documented in the objective findings in the 
contemporaneous medical records.  While the Board does not 
doubt that the veteran experiences some level of pain due to 
the service-connected disability, even after considering 
such, the Board finds that the disability does not nearly 
approximate the criteria for a 30 percent rating under 
Diagnostic Code 5276.  

Based on the veteran's and his representative's written 
statements to the RO, the claimant's statements to his VA 
examiners, and the personal hearing testimony that his pes 
planus interferes with his employment, the Board considered 
the application of 38 C.F.R. § 3.321(b)(1) (2008).  Although 
the veteran reported that he lost time from work because of 
his foot disability, the evidence does not reflect that the 
disability at issue caused "marked" interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation) or required frequent periods of 
hospitalization such that the application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board concludes the criteria for submission for extra-
schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The Board has also considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b); see also, e.g., Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim 
for a higher initial evaluation for bilateral pes planus with 
plantar fasciitis must be denied.





ORDER

A rating in excess of 10 percent for bilateral pes planus 
with plantar fasciitis is not warranted at any time since 
November 9, 2002. 



____________________________________________
STEVEN L. KELLER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


